Order entered October 23, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00924-CV

                                    DAX STEVENS, Appellant

                                                  V.

                                  DARYL LAUHOFF, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-06376-C

                                              ORDER
        The clerk’s record in this case is overdue. By postcard dated August 30, 2019, we

notified the Dallas County Clerk that the clerk’s record was overdue. We directed the County

Clerk to file the record within thirty days. To date, the County Clerk has not filed the clerk’s

record nor otherwise responded to our notice.

        Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either (1) the clerk’s record, or (2) written verification that appellant is not entitled

to proceed without payment of costs and has not paid for or made arrangements to pay for the

record. We notify appellant that if we receive verification he is not entitled to proceed without

payment of costs and has not paid for or made arrangements to pay for the clerk’s record, we

will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).
We DIRECT the Clerk to send copies of this order to:


John Warren
Dallas County Clerk

All parties



                                          /s/     BILL WHITEHILL
                                                  JUSTICE